Citation Nr: 0721794	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  96-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for headaches.

(The issue of entitlement to an increased evaluation for a 
service-connected low back disorder will be addressed in a 
separate decision).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from March 1990 to February 
1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for headaches.  On December 
9, 2004, the Board issued a decision which denied entitlement 
to service connection for headaches.  The veteran appealed 
that denial to the U.S. Court of Appeals for Veterans Claims 
(CAVC) and submitted a brief requesting a remand on April 4, 
2006.  In June 2006, VA's Office of the General Counsel 
submitted a responding brief which also requested that the 
Board's decision be vacated and remanded.  On October 27, 
2006, the CAVC issued an Order vacating the Board's December 
2004 decision, and returned it to the Board for further 
appellate consideration.  Copies of the briefs and the Order 
of the CAVC have been included in the claims folder

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

As noted, this case was returned to the Board by the CAVC in 
October 2006.  In its Order, the CAVC stated that neither the 
August 1995 nor the August 1996 VA examination had included a 
medical opinion addressing the issue of whether the veteran's 
headaches were caused or aggravated by his period of service.  
It was further noted that the Board had not addressed this 
deficiency in the December 2004 decision.  As the CAVC's 
Order is the law of the case, the Board must remand so that 
the identified deficiency may be corrected prior to a final 
determination of the veteran's claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a neurological 
evaluation of his reported headaches.  The 
claims folder, to include the service 
medical records, must be made available 
for the examiner to review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed. 

a.  Once the entire folder has been 
reviewed, the examiner should provide a 
definitive diagnosis, that is, whether 
the veteran suffers from migraine, 
tension, or some other type of 
headaches.

b.  The examiner should also render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that any 
currently diagnosed headache disorder 
is etiologically related to his period 
of service, to include to reported 
exposure to jet fuel and aircraft 
noise, or whether such a causation or 
etiology is unlikely (i.e., a degree of 
probability less than 50 percent.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  If it cannot be determined whether 
the veteran's schizophrenia is causally 
related to service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

e.  All indicated special studies 
deemed necessary must be conducted.  
The examiner must provide a complete 
rationale for all opinions expressed.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for headaches 
should be readjudicated.  If the decision 
remains adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

